UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6709


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAYDON KURTIS BURNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00402-REP-1)


Submitted:   February 28, 2011            Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Saydon Kurtis Burney, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Saydon   Kurtis    Burney       appeals   the    district   court’s

order   denying   his   18   U.S.C.    § 3582(c)(2)        (2006)   motion   for

reduction of sentence.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated

by the district court.        United States v. Burney, No. 3:05-cr-

00402-REP-1 (E.D. Va. Apr. 29, 2010).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2